DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see 7-8, filed 26 April 26 2022, with respect to claims 1 and 17 have been fully considered and are persuasive, particularly in that the provisional application 62/582,030 of Robinson fails to disclose the subject matter of figure 14, as noted by Applicant, and therefore, Robinson does not qualify as prior art due to a later effective filing date.  The rejection of 02 March 2022 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a display panel having a plurality of subpixels, comprising a first array substrate, a first liquid crystal layer, a second array substrate, a second liquid crystal layer, a retardation film on a side of the second liquid crystal layer distal to the second array substrate, a reflective layer, and a counter substrate; wherein the second array substrate is between the first array substrate and the counter substrate; the first liquid crystal layer is between the first array substrate and the second array substrate; the second liquid crystal layer is between second array substrate and the counter substrate; and the reflective layer is between the first liquid crystal layer and the second liquid crystal layer; wherein the display panel has a plurality of reflective regions and a plurality of transmissive regions, each of the plurality of subpixels having at least one of the plurality of reflective regions and at least one of the plurality of transmissive regions; the reflective layer is present in the plurality of reflective regions and absent in the plurality of transmissive regions; and a retardation phase of the first liquid crystal layer and a retardation phase of the second liquid crystal layer correspond to a retardation phase of the retardation film.
Claim 17 recites, inter alia, a method of driving image display in a display panel having a plurality of subpixels; wherein the display panel comprises a first array substrate, a first liquid crystal layer, a second array substrate, a second liquid crystal layer, a retardation film on a side of the second liquid crystal layer distal to the second array substrate, a reflective layer, and a counter substrate; wherein the second array substrate is between the first array substrate and the counter substrate; the first liquid crystal layer is between the first array substrate and the second array substrate; the second liquid crystal layer is between second array substrate and the counter substrate; and the reflective layer is between the first liquid crystal layer and the second liquid crystal layer; wherein the display panel has a plurality of reflective regions and a plurality of transmissive regions, each of the plurality of subpixels having at least one of the plurality of reflective regions and at least one of the plurality of transmissive regions; and the reflective layer is present in the plurality of reflective regions and absent in the plurality of transmissive regions; and a retardation phase of the first liquid crystal layer and a retardation phase of the second liquid crystal layer correspond to a retardation phase of the retardation film; wherein the method comprises selectively driving image display in the display panel in a reflective display mode and a transmissive display mode.
None of the prior art of record alone or combination discloses the claimed invention.
Yu (CN101153980A) discloses a display panel (see figures 1-7, for instance), a reflective layer (225), and the reflective layer (225) is between the first liquid crystal layer (250) and the second liquid crystal layer (240); wherein the display panel has a plurality of reflective regions (273) and a plurality of transmissive regions (271), each of the plurality of subpixels (270) having at least one of the plurality of reflective regions (273) and at least one of the plurality of transmissive regions (271); the reflective layer (225) is present in the plurality of reflective regions (273) and absent in the plurality of transmissive regions (271).
However, Yu does not expressly disclose a display panel having a first array substrate, a first liquid crystal layer, a second array substrate, a second liquid crystal layer, a retardation film on a side of the second liquid crystal layer distal to the second array substrate, and a counter substrate; wherein the second array substrate is between the first array substrate and the counter substrate; the first liquid crystal layer is between the first array substrate and the second array substrate; the second liquid crystal layer is between second array substrate and the counter substrate, nor would it have been obvious to do so in combination.
Claims 2-16 and 18-20 are allowed by virtue of dependency from claims 1 and 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        5/3/2022